DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 1, 2022 has been entered.
Response to Amendment
Applicant’s Amendment filed August 1, 2022 has been fully considered and entered.
 Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, which is the most relevant known prior art, does not disclose or render obvious:
an optical module that performs conversion between an optical signal and an electrical signal, as defined by claim 1, comprising: 
a substrate;
one or more light sources that produce light, which is the optical signal; 
a first branching filter optically connected to the one or more light sources by an optical wire; 
a second branching filter optically connected to the one of more light sources by an optical wire, 
the first and second branching filters being arranged on opposite ends of the one or more light sources; 
a first plurality of electroabsorption filters that are optically connected to the first branching filter by an optical wire; 
a second plurality of electroabsorption filters that are optically connected to the second branching filter by an optical wire; 
a first plurality of light reflection units that change a direction of travel of the light to a direction substantially perpendicular to the substrate, the first plurality of light reflection units each being optically connected to an individual electroabsorption filter of the first plurality of electroabsorption filters by an optical wire; 
a second plurality of light reflection units that change a direction of travel of the light to a direction substantially perpendicular to the substrate, the second plurality of light reflection units each being optically connected to an individual electroabsorption filter of the second plurality of electroabsorption filters by an optical wire; and 
a lid that is attached to the substrate via a metal bonding material, the lid defining a recess part that is sized to cover the one or more light sources, the first and second branching filters, the first and second plurality of electroabsorption filters, the first and second plurality of light reflection units and the optical wires, 
wherein the recess part of the lid has a bottom face that faces the substrate, the bottom face having a plurality of lenses that collimate light directed by the first and second pluralities of light reflection units and transmit the light to the outside of the lid, wherein the plurality of lenses face the substrate and each individual lens of the plurality of lenses corresponds to an individual light reflection unit of the first and second pluralities of light reflection units; or
A method of manufacturing an optical module that performs conversion between an optical signal and an electrical signal, as defined by claim 6, the method comprising: 
a first step of mounting a light source, a branching filter, an electroabsorption filter, a light reflection unit and an optical wire that form the optical module on a substrate; 
a second step of, after the first step, attaching using metal bonding material a lid having a lens to the substrate in such a manner that a recess part of the lid is sized to cover the light source, the branching filter, the electroabsorption filter, the light reflection unit and the optical wire, wherein the recess part of the lid has a bottom face that faces the substrate, the bottom face including the lens such that the lens faces the substrate; and 
a third step of, after the second step, cutting a die containing at least one lid out of the substrate as the optical module.

Claims 2-4 depend from claim 1; and claim 6 depends from claim 5
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874